    Case: 1:19-cv-02390 Document #: 60 Filed: 01/12/21 Page 1 of 8 PageID #:606



                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 SONIA LOPEZ-MCNEAR, individually and
 on behalf of all others similarly situated,
                                                    Case No.: 19-cv-2390
                       Plaintiff,
                                                    Honorable Rebecca R. Pallmeyer
        v.

 SUPERIOR HEALTH LINENS, LLC, a
 Wisconsin limited liability company,

                       Defendant.


                   ORDER GRANTING PRELIMINARY APPROVAL
             OF CLASS ACTION SETTLEMENT AGREEMENT, CERTIFYING
            SETTLEMENT CLASS, APPOINTING CLASS REPRESENTATIVE,
            APPOINTING CLASS COUNSEL, AND APPROVING NOTICE PLAN

       This matter coming before the Court on Plaintiff’s Motion for and Memorandum in

Support of Preliminary Approval of Class Action Settlement, good cause being shown, and the

Court being fully advised in the premises,

IT IS HEREBY ORDERED, DECREED, AND ADJUDGED AS FOLLOWS:

       1.      Terms and phrases in this Order shall have the same meaning as ascribed to them

in the Settlement Agreement.

       2.      Plaintiff has moved the Court for an order preliminarily approving the settlement

of the Action in accordance with the Settlement Agreement, which, together with the documents

incorporated therein, sets forth the terms and conditions for a proposed settlement and dismissal

of the Action with prejudice. The Court having read and considered the Settlement Agreement

and having heard the parties and being fully advised in the premises, hereby preliminarily

approves the Settlement Agreement in its entirety subject to the Final Approval Hearing referred

to in this Order, certifies the Settlement Class defined below, appoints Class Counsel and the



                                                1
    Case: 1:19-cv-02390 Document #: 60 Filed: 01/12/21 Page 2 of 8 PageID #:607




Class Representative, and approves the Notice plan.

Certification of the Settlement Class

       3.      For purposes of settlement only, the Court certifies the following Settlement Class

as defined in the Settlement Agreement:

               All current and former employees (including temporary employees
               provided by staffing services) of Superior Health Linens, LLC, who used a
               hand scanning timeclock at a facility owned or operated by Superior Health
               Linens, LLC in the State of Illinois between February 28, 2014 and the date
               of this Order.

Excluded from the Settlement Class are (a) persons who were or are in the bargaining

units of any union, including the Chicago and Midwest Regional Joint Board, Workers

United an SEIU affiliate, while working at Superior Health Linens, LLC; (b) persons who

executed a settlement agreement and release with Superior Health Linens, LLC releasing

and/or waiving their BIPA claims; (c) any Judge or Magistrate presiding over this action

and members of their families; (d) Defendant, Defendant’s subsidiaries, parent

companies, successors, predecessors, and any entity in which Defendant or its parents

have a controlling interest; (e) persons who properly execute and file a timely request for

exclusion from the Settlement Class; and (f) the legal representatives, successors, heirs or

assignees of any such excluded persons.

       4.      The Court finds, subject to the Final Approval Hearing referred to below, that the

Settlement Agreement is fundamentally fair, adequate, and reasonable, and, for the purposes of

settlement only, that the Settlement Class satisfies the requirements of Rule 23 of the Federal

Rules of Civil Procedure, specifically, that: the Settlement Class is so numerous that joinder of

all members is impracticable; there are questions of fact and law common to the Settlement Class

(e,g., whether Defendant collected, captured, or otherwise obtained Plaintiff’s and the Settlement




                                                 2
    Case: 1:19-cv-02390 Document #: 60 Filed: 01/12/21 Page 3 of 8 PageID #:608




Class’s biometric identifiers or information, as defined by 740 ILCS 14/10; whether Defendant

properly informed Plaintiff and the Settlement Class of its purposes for collecting, using, and

storing their biometric information, 740 ILCS 14/15(b); whether Defendant obtained any written

releases to collect, use, and store Plaintiff’s and the Settlement Class’s biometric information,

id.; and whether Defendant developed a written policy, made available to the public, establishing

a retention schedule and guidelines for permanently destroying biometric information, 740 ILCS

14/15(a)); the claims of the Class Representative are typical of the claims of the members of the

Settlement Class; the Class Representative and Class Counsel will fairly and adequately protect

the interests of the members of the Settlement Class; common questions of law or fact

predominate over questions affecting individual members; and a class action is a superior

method for fairly and efficiently adjudicating the Action.

Preliminary Approval of the Settlement

       5.      For purposes of settlement only: (a) Jay Edelson, J. Eli Wade-Scott, and Schuyler

Ufkes of Edelson PC and David Fish of the Fish Law Firm PC are appointed Class Counsel for

the Settlement Class; and (b) Sonia Lopez-McNear is named Class Representative of the

Settlement Class. The Court finds that these attorneys are competent and capable of exercising

the responsibilities of Class Counsel and that Plaintiff Lopez-McNear will adequately protect the

interests of the Settlement Class defined above.

       6.      The Court finds that, subject to the Final Approval Hearing, the Settlement

Agreement is fair, reasonable, and adequate, is likely to be approved under Federal Rule of Civil

Procedure 23(e)(2), and is in the best interests of the Settlement Class set forth above. The Court

further finds that the Settlement Agreement substantially fulfills the purposes and objectives of

the class action, and provides substantial relief to the Settlement Class without the risks, burdens,




                                                   3
     Case: 1:19-cv-02390 Document #: 60 Filed: 01/12/21 Page 4 of 8 PageID #:609




costs, or delay associated with continued litigation, trial, and/or appeal. The Court also finds that

the Settlement Agreement (a) is the result of arm’s-length negotiations between experienced

class action attorneys; (b) is sufficient to warrant notice of the settlement and the Final Approval

Hearing to be disseminated to the Settlement Class; (c) meets all applicable requirements of law,

including Federal Rule of Civil Procedure 23 and the Class Action Fairness Act (“CAFA”), 28

U.S.C. § 1715; and (d) is not a finding or admission of liability by the Defendant or any other

parties.

Notice and Administration

           7.   The Court approves, as to form, content, and distribution, the Notice plan and all

forms of Notice to the Settlement Class as set forth in the Settlement Agreement and Exhibits A,

B, and C thereto, and finds that such Notice is the best notice practicable under the

circumstances, and that the Notice complies fully with the requirements of the Federal Rules of

Civil Procedure. The Court also finds that the Notice constitutes valid, due and sufficient notice

to all persons entitled thereto, and meets the requirements of Due Process. The Court further

finds that the Notice is reasonably calculated, under all circumstances, to apprise members of the

Settlement Class of the pendency of this Action, the terms of the Settlement Agreement, and the

right to object to the settlement and to exclude themselves from the Settlement Class. The

parties, by agreement, may revise the Notice in ways that are not material, or in ways that are

appropriate to update those documents for purposes of accuracy or formatting for publication.

           8.   The Court approves the request for the appointment of Heffler Claims Group,

LLC as Settlement Administrator under the Settlement Agreement.

           9.   Pursuant to paragraph 4.1 of the Settlement Agreement, the Settlement

Administrator is directed to publish the Notice on the Settlement Website and to send direct




                                                  4
    Case: 1:19-cv-02390 Document #: 60 Filed: 01/12/21 Page 5 of 8 PageID #:610




notice via email and U.S. Mail in accordance with the Notice plan called for by the Settlement

Agreement. The Settlement Administrator shall also maintain the Settlement Website to provide

full information about the Settlement online.

Exclusion

       10.     Members of the Settlement Class who wish to exclude themselves from the

Settlement Class may do so if, on or before the Objection/Exclusion Deadline of April 6, 2021,

they comply with the exclusion procedures set forth in the Settlement Agreement and Notice.

Any members of the Settlement Class so excluded shall neither be bound by the terms of the

Settlement Agreement nor entitled to any of its benefits.

       11.     To be valid, any request for exclusion must (a) be in writing; (b) identify the case

name Lopez-McNear v. Superior Health Linens, LLC, Case No. 19-cv-2390 (N.D. Ill.); (c) state

the full name and current address of the person in the Settlement Class seeking exclusion; (d) be

signed by the person(s) seeking exclusion; and (e) be postmarked or received by the Settlement

Administrator on or before the Objection/Exclusion Deadline. In light of the COVID-19

pandemic, the Settlement Administrator shall create a dedicated e-mail address to receive

exclusion requests electronically. Each request for exclusion must also contain a statement to the

effect that “I hereby request to be excluded from the proposed Settlement Class in Lopez-

McNear v. Superior Health Linens, LLC, Case No. 19-cv-2390 (N.D. Ill.).” A request for

exclusion that does not include all of the foregoing information, that is sent to an address or e-

mail address other than that designated in the Notice, or that is not postmarked or delivered to the

Settlement Administrator within the time specified, shall be invalid and the persons serving such

a request shall be deemed to remain Settlement Class Members and shall be bound as Settlement

Class Members by the Settlement Agreement, if approved. No person may request to be




                                                  5
    Case: 1:19-cv-02390 Document #: 60 Filed: 01/12/21 Page 6 of 8 PageID #:611




excluded from the Settlement Class through “mass” or “class” opt-outs.

Objections

       12.     Any Settlement Class Members who have not timely filed a request for exclusion

may object to the fairness, reasonableness, or adequacy of the Settlement Agreement, or to a

Final Judgment being entered dismissing the Action with prejudice in accordance with the terms

of the Settlement Agreement, or to the attorneys’ fees and expense reimbursement sought by

Class Counsel, or to the requested incentive award to the Class Representative as set forth in the

Notice and Settlement Agreement. At least fourteen (14) days prior to the Objection/Exclusion

Deadline, papers supporting the Fee Award shall be filed with the Court and posted to the

Settlement Website. Settlement Class Members may object on their own or may do so through

separate counsel at their own expense.

       13.     To object, Settlement Class Members must sign and file a written objection on or

before the Objection/Exclusion Deadline of April 6, 2021. To be valid, the written objection

must comply with the objection procedures set forth in the Settlement Agreement and Notice,

and must include (a) the Settlement Class Member’s full name and current address; (b) a

statement that he or she believes himself or herself to be a member of the Settlement Class; (c)

the specific grounds for the objection; (d) all documents or writings that the Settlement Class

Member desires the Court to consider; (e) the name and contact information of any and all

attorneys representing, advising, or in any way assisting the objector in connection with the

preparation or submission of the objection or who may profit from the pursuit of the objection;

and (f) a statement indicating whether the objector intends to appear at the Final Approval

Hearing (either personally or through counsel who must file an appearance with the Court in

accordance with Northern District of Illinois Local Rules).




                                                 6
    Case: 1:19-cv-02390 Document #: 60 Filed: 01/12/21 Page 7 of 8 PageID #:612




       14.     To be valid, objections must be filed with the Court and postmarked, e-mailed, or

delivered to Class Counsel (Schuyler Ufkes, EDELSON PC, 350 North LaSalle Street, 14th Floor,

Chicago, IL 60654, sufkes@edelson.com) and to Defendant’s Counsel (Michael D. Hayes,

HUSCH BLACKWELL LLP, 120 South Riverside Plaza, Suite 2200, Chicago, Illinois 60606,

michael.hayes@huschblackwell.com) on or before the Objection/Exclusion Deadline. In

addition, any objections made by a Settlement Class Member who is represented by counsel

must be filed through the Court’s CM/ECF system.

       15.     Settlement Class Members who fail to file and serve timely written objections in

compliance with the requirements above and the Settlement Agreement shall be deemed to have

waived any objections and shall be foreclosed from making any objections (whether by appeal or

otherwise) to the Settlement Agreement.

Final Approval Hearing

       16.     The Final Approval Hearing shall be held before this Court on April 27, 2021 at

11:00 a.m. to determine (a) whether the proposed settlement of the Action on the terms and

conditions provided for in the Settlement Agreement is fair, reasonable, and adequate and should

be given final approval by the Court; (b) whether a judgment and order of dismissal with

prejudice should be entered; (c) whether to approve the payment of attorneys’ fees and expenses

to Class Counsel; and (d) whether to approve the payment of an incentive award to the Class

Representative. The Court may adjourn the Final Approval Hearing without further notice to

members of the Settlement Class.

       17.     Class Counsel shall file papers in support of their Fee Award and the Class

Representative’s incentive award (collectively, the “Fee Petition”) with the Court on or before

March 23, 2021. Defendant may, but is not required to, file a response to Class Counsel’s Fee




                                                7
    Case: 1:19-cv-02390 Document #: 60 Filed: 01/12/21 Page 8 of 8 PageID #:613




Petition with the Court on or before April 6, 2021. Class Counsel may file a reply in support of

their Fee Petition with the Court on or before April 13, 2021.

       18.     Plaintiff shall file her papers in support of final approval of the Settlement

Agreement, and in response to any objections, with the Court on or before April 13, 2021.

Further Matters

       19.     If the Settlement Agreement fails to become effective, is overturned on appeal, or

does not become final for any reason, the parties shall be restored to their respective positions in

the Action as of the date of the signing of the Settlement Agreement.

       IT IS SO ORDERED, this 12th day of January, 2021.




                                              _________________________________
                                              THE HON. REBECCA R. PALLMEYER
                                              UNITED STATES DISTRICT JUDGE




                                                  8
